The after final amendment is not entered because it introduces new matter.  Support for “at least a portion of the periphery portion of the carbon fiber component is not covered by the plastic overmold” is not found in the specification of the claimed invention.  Further, the amendment is not deemed to the application in better form for appeal.   
The after final amendment did not fully capture what was discussed in the interview on 30 March 2022.  Accordingly, the examiner suggested that incorporation of the recitation of “the plastic overmold is formed on a periphery portion of the carbon fiber component, leaving a portion other than the periphery portion of the carbon fiber component not covered by the plastic overmold” in the claim would be sufficient to place the instant claims in condition for allowance.  However, no agreement was reached on the Examiner’s proposed amendment.  
All of the rejections are maintained for the same reasons discussed in the Final Rejection mailed on 1/24/2022.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788